Citation Nr: 1527055	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-40 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for basal cell carcinoma (BCC), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971 with service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The reopened claim for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities was initially denied in an unappealed August 2004 rating decision.  

2.  The evidence received since the August 2004 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. 

3.  The Veteran's claim for entitlement to service connection for BCC was initially denied in an unappealed August 2004 rating decision.  

4.  The evidence received since the August 2004 rating decision does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  New and material evidence has not been received and the claim for entitlement to service connection for BCC, to include as due to herbicide exposure, is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Claim to Reopen Service Connection for Peripheral Neuropathy

The claim for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities was initially denied in an August 2004 rating decision.  In the decision analysis, the RO observed that VA has identified a positive association between herbicide exposure and a specific type of peripheral neuropathy; however, the Veteran's neuropathy did not meet the criteria for presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309 (2004) as it did not first become manifest to a compensable degree within one year after the Veteran's last exposure to herbicides.  In essence, the claim was denied for lack of a nexus between the claimed peripheral neuropathy and any incident of active duty service.  The Veteran did not appeal the August 2004 denial of the claim and the rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The evidence received since the August 2004 rating decision includes the report of a July 2007 private nerve conduction study that confirmed the existence of peripheral neuropathy of the bilateral upper extremities.  The report also ruled out cervical radiculopathy as a possible etiology of the Veteran's claimed neurological dysfunction.  This evidence is clearly new as it was not of record at the time of the August 2004 rating decision and is material as it relates to an element not previously established-a possible link between the Veteran's exposure to herbicides and peripheral neuropathy.  Although the July 2007 EMG report does not mention herbicides specifically, it rules out a possible other etiology for the Veteran's complaints of neurological impairment, i.e. his degenerative disc disease of the cervical spine.  The evidence of record at the time of the August 2004 rating decision indicated that the Veteran's loss of sensation in the arms could be the result of cervical spine disease.  The RO did not explicitly address this evidence in its analysis, but the evidence was presumably reviewed and considered by the adjudicator.  Additionally, the July 2007 EMG report is sufficient to trigger VA's duty to obtain a medical examination and medical opinion addressing the etiology of the Veteran's claimed condition.  See Shade, supra.  The Board therefore finds that the July 2007 private nerve conduction study report constitutes new and material evidence and reopening of the claim is granted.

Claim to Reopen Service Connection for BCC

The claim for entitlement to service connection for BCC was denied in an August 2004 rating decision.  The RO determined that the Veteran's BCC was not etiologically related to any incident of active duty service, to include the Veteran's exposure to herbicides during active duty service in the Republic of Vietnam.  The Veteran did not appeal the August 2004 denial of the claim and the rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The evidence received since the August 2004 rating decision includes copies of VA clinical records documenting the removal and biopsy of several skin growths identified as benign nevi and BCC.  These treatment records are new as they were not previously considered, but are not material as they do not provide any evidence of a link between the Veteran's skin condition and active duty service, to include exposure to herbicides.  The VA records merely document a past history of skin growths and excision of BCC.  They do not relate to an element of service connection that was previously lacking, i.e. a nexus between the diagnosed skin condition and service.  The record also contains the Veteran's statements in support of the claim, but these statements are cumulative and redundant of evidence already of record at the time of the August 2004 denial of the claim.  Thus, the record does not contain new and material evidence and the Board cannot find a basis upon which to reopen; in this regard, the Board has carefully considered the holding and impact of Shade.

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in May 2009.  See also Kent v. Nicholson, 20 Vet. App. 1 (2006).

The duty to assist has also been met.  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records, and records from the Social Security Administration (SSA).  The Veteran has not been provided a VA examination in connection with the claim for BCC; however, as the record does not contain new and material evidence, an examination is not warranted by the duty to assist.  U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(iii).  


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is granted.

New and material evidence has not been received and entitlement to reopening of the claim for entitlement to service connection for BCC, to include as due to herbicide exposure, is denied.  


REMAND

Additional development is required by VA's duty to assist the Veteran regarding the reopened claim for entitlement to service connection for peripheral neuropathy.  Specifically, a VA examination and medical opinion are necessary to determine the nature and etiology of the claimed disability.  The record currently before the Board contains evidence indicating multiple possible etiologies for the condition.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed peripheral neuropathy of the bilateral extremities.  The claims file must be made available to and reviewed by the examiner.

All tests and studies deemed necessary by the examiner should be performed, to include a nerve conduction study.  Based on a review of the claims file, the examiner should determine the appropriate diagnosis for the claimed neurological impairment of the bilateral extremities.  Then, the examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's diagnosed neurological disability is related to any incident of active duty service, to include his presumed exposure to herbicides. 

The Veteran's service in Vietnam is verified and his exposure to herbicides is presumed.  Additionally, while VA has determined that a relationship exists between herbicide exposure and peripheral neuropathy, this relationship is limited to early onset peripheral neuropathy.  38 C.F.R. § 3.309(e) (2014).  However, service connection is still possible for other types of peripheral neuropathy based on direct exposure to herbicides.  Thus, even if the Veteran's peripheral neuropathy is not considered early onset, service connection is still possible for the disability if the record contains medical evidence of a link with herbicide exposure.  

A complete rationale (i.e. basis) must be provided for all expressed opinions.  The examiner may not base his or her medical opinion solely on a finding that the Veteran does not have early onset peripheral neuropathy.  

2.  Then, readjudicate the claim on appeal in light of all the evidence of record.  If any benefit remains denied, a supplemental statement of the case (SSOC) should be issued.  Provide a copy to the Veteran and his representative, and afford them a reasonable opportunity to respond

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


